Title: To George Washington from Adam Stephen, 31 May 1756
From: Stephen, Adam
To: Washington, George



Sir,
Fort Cumberland [Md.] May 31st 1756

I wrote you Saturday last, concerning Cressop’s Party, who has behavd very ill, and about the Skirmish Mr Gist’s Party had with the French and Indians.
The Enemy was observed to Dispatch a Runner towards the Crossing immediatly on their meeting our Party—Lieut. Gist brought off the men very prettily, but with the Loss of four, as You will see in the Return—Both parties behaved with great Resolution, and altho. our men quit the Field at last—They Seem to have more Courage, and are all of Opinion that they had the Advantage, giving a Circumstantial Acct of a Frenchman and Seven Indian’s being killed.
I forgot my acct in my last, and miss’d inclosing it in the Packet. I have been Oblig’d to Borrow £21.19.1 to Pay Some of Gists Recruits According to the Within Muster-Roll—Lt Gist being out on Command when the paymaster paid the Troops of the garrison—The men are Scandalously nakek.
The Indians have Blazed a path from the Crossing of Savage River on the Allegany Road, cross towards Potowmack a nearer way than to Come to the foot of the mountain on this Side. I am, Sir, your most obt huble Servt

Adam Stephen

